EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wong on August 4, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method for optimizing stiffness of an orthodontic nickel-titanium archwire for a tooth malocclusion of a patient with a computer system, the method comprising:
constructing a model of a patient’s teeth in the computer system;
inputting material properties of the archwire to the computer system wherein the material properties of the archwire comprise a height of 
determining an adjusted stiffness of a first section of the orthodontic nickel-titanium archwire based on the height of the martensitic and austenitic transformation curves of the archwire and the model of the patient’s teeth, the first section associated with the tooth malocclusion of the patient,
wherein the patient’s teeth include a problem area and an anchoring area, and the archwire is configured such that the first section is located on or near the problem area and a second section of the orthodontic nickel-titanium archwire is on or near the anchoring area.

2. (Previously Presented) The method as recited in claim 1, further comprising:
wherein the adjusted stiffness is determined based on different variables associated with the model of the patient’s teeth.

3. (Original) The method as recited in claim 2, wherein the variables comprise at least one of interbracket distance, malocclusion magnitude, bracket slot size, wire size, teeth size or extent of stiffness modification of the archwire.

4. (Original) The method as recited in claim 1, wherein the adjusted stiffness is determined based on a comparison of the model of the patient’s teeth to a patient database comprising data for addressing tooth malocclusions.

5. (Currently Amended) The method as recited in claim 1, further comprising constructing [[an]] the archwire having the first section based on the adjusted stiffness by using a laser to adjust the height of the martensitic and austenitic transformation curves of the archwire.

6. (Previously Presented) The method as recited in claim 1, wherein determining the adjusted stiffness comprises iteratively changing the height of the martensitic and austenitic transformation curves of the archwire in the computer system.

7. (Original) The method as recited in claim 1, further comprising reducing a diameter of the first section of the archwire relative to other portions of the archwire to soften the first section of the archwire relative to the other portions of the archwire.

8. (Original) The method as recited in claim 7, wherein the adjusted stiffness of the first section varies through an extent of the first section.

9. (Previously presented) The method as recited in claim 1, wherein the second section has a stiffness higher than the first section.

10. (Original) The method as recited in claim 9, wherein the archwire comprises a third section, the third section having a stiffness higher than the first section, wherein the first section is between the second and third sections.

11. (Previously presented) The method as recited in claim 10, wherein a first portion of the adjusted stiffness of the first section proximate to the second section is stiffer than a second portion of the adjusted stiffness of the first section proximate to the third section.

12. (Original) The method as recited in claim 11, wherein an interbracket distance associated with the first portion of the first section is less than an interbracket distance associated with the second portion of the first section.

13. (Cancelled)

14. (Original) The method as recited in claim 1, wherein the adjusted stiffness is determined using finite element analysis in the computer system.

15. (Cancelled) 

16. (Cancelled) 

17. (Currently Amended) The method as recited in claim 1, wherein the adjusted stiffness of the archwire can be changed within 2 micrometer resolution without making any bends by using a laser to adjust the height of the martensitic and austenitic transformation curves of the archwire.

18. (Previously presented) The method as recited in claim 1, wherein stiffness modification of the archwire reduces unloading plateau of the archwire from 8 times to 11 times.

19. (Previously presented) The method as recited in claim 1, wherein stiffness modification of the archwire reduces loading plateau of the archwire from 1.5 times to 2.5 times.

20. (Currently Amended) The method as recited in claim 1, wherein the constructing a model of a patient’s teeth comprises calibrating a finite element model using a plurality of brackets.

21. (Cancelled) 

22. (Currently Amended) A system for preparing an orthodontic archwire for a tooth malocclusion of a patient, the system comprising:
a computer system configured to construct a model of the patient’s teeth;
an input device for inputting a height of a first section associated with the tooth malocclusion of the patient; and  
a laser processing device to process the archwire such that the at least a section of the archwire has the adjusted stiffness;
wherein the patient’s teeth include a problem area and an anchoring area and the archwire is configured such that the first section is located on or near the problem area and a second section of the orthodontic archwire is on or near the anchoring area.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record 
Andreiko et al. (US PG PUB 2002/006597) teaches an orthodontic appliance is automatically designed and manufactured from digital lower jaw and tooth shape data of a patient provides for preferably scanning a model of the patient's mouth to produce two or three dimensional images and digitizing contours and selected points. A computer may be programmed to construct archforms and/or to calculate finish positions of the teeth, then to design an appliance to move the teeth to the calculated positions. The appliance may include archwires and brackets. Machine code is generated and appliances are automatically produced that will straighten the teeth of the patient. Custom placement jigs may also be automatically designed and fabricated and are provided with the custom appliance to position the appliance on the patient's teeth.
Lewis (US PG PUB 2012/0322019) teaches customized low force orthodontic arch wires include a core wire (102) formed of a shape memory material and a plurality of bracket engagement blocks (104) disposed in spaced apart relationship along the length of the core wire (102). The particular position of each engagement block (104) along the length of the core wire (102), as well as the length and curvature of the core wire (102), are customized for the particular patient on which the arch wire is to be installed. A physical or electronic custom model of the patient's dental arch is obtained. The customized arch wire is then fabricated according to the specifications determined by reference to the custom model of the patient's teeth. 
Kuo et al. (US PG PUB 2007/0141527) teaches providing dynamically generated orthodontic profile and associated treatment information including receiving an orthodontic condition and one or more related treatment goal options, retrieving a predetermined set of parameters associated with the orthodontic condition and the one or more related treatment goal options, determining a weighted parameter associated with each of the one or more treatment goal options for the orthodontic condition, and generating treatment plan information for the orthodontic condition based on the determined weighted parameter are provided.
Hansen et al. (US PG PUB 2014/0154637) teaches customized archwires that facilitate wire insertion into fixed appliances and sliding mechanics during the course of orthodontic treatment. These archwires are harmonized with lingual appliances by modifying the archwire shape to alleviate the adverse effects of bends and archwire length discrepancy while maintaining the overall archwire shape. This in turn can be accomplished by selecting one or more segments of an archwire shape from a library, strategically adjusting arch length, performing morphing or smoothing operations on a wire configuration intended for final occlusion, and combinations thereof.
Besselink et al. (US Patent 6,428,634) teaches a method of processing a Ni--Ti--Nb based alloy which contains from about 4 to about 14 atomic percent Nb and in which the ratio of atomic percent Ni to atomic percent Ti is from about 3.8 to 1.2, comprising working the alloy sufficient to impart a textured structure to the alloy, at a temperature below the recrystallisation temperature of the alloy. Preferably, the alloy is worked at least 10%, by a technique such as rolling or drawing, or another technique which produces a similar crystal structure. The alloy has increased stiffness compared with Ni--Ti binary alloys with superelastic properties.

With regard to claim 1, the closest prior arts of record, Andreiko, Lewis, Kuo, Hansen, and Besselink do not fully disclose or suggest, among the other limitations, the additional required limitation of “inputting material properties of the archwire to the computer system wherein the material properties of the archwire comprise a height of martensitic and austenitic transformation curves; and determining an adjusted stiffness of a first section of the orthodontic nickel-titanium archwire based on the height of the martensitic and austenitic transformation curves of the archwire and the model of the patient’s teeth, the first section associated with the tooth malocclusion of the patient.”  

These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (i.e. on pg.5-7, submitted on 7/24/2020), are neither taught nor suggested fully by the prior art(s) of record.

With regard to claims 2-14, 17-20, the claims are depending directly or indirectly from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 21, the closest prior arts of record, Andreiko, Lewis, Kuo, Hansen, and Besselink do not fully disclose or suggest, among the other limitations, the additional required limitation of “wherein the computer system is programmed to determine an adjusted stiffness of at least a section of the orthodontic archwire based on the model of the patient's teeth and the height of the martensitic and austenitic transformation curves of the archwire, the first section associated with the tooth malocclusion of the patient.”  These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (i.e. on pg.5-7, submitted on 7/24/2020), are neither taught nor suggested fully by the prior art(s) of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194